       Case 1:18-cv-00227-EJL-REB Document 19 Filed 01/30/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO


BAILEY GILLISH,                                      Case No: 1:18-CV-00227-EJL

               Plaintiff,
                                                     ELECTRONICALLY FILED
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Bailey Gillish (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.



JOINTLY SUBMITTED BY:

/s/ J. Kevin West (with permission)               /s/ Alyson J. Dykes
J. Kevin West                                     Alyson J. Dykes
Parsons Behle & Latimer                           The Law Offices of Jeffrey Lohman, P.C.
800 W. Main Street, Suite 1300                    4740 Green River Road, Suite 206
Boise, ID 83702                                   Corona, CA 92880
208-562-4900                                      Phone: 866-329-9217
Fax: 208-562-4901                                 Fax: 657-227-0270
Email: awake@parsonsbehle.com                     Email: alysond@jlohman.com
COUNSEL FOR PLAINTIFF                             COUNSEL FOR PLAINTIFF
       Case 1:18-cv-00227-EJL-REB Document 19 Filed 01/30/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January, 2019, I electronically filed the foregoing
Stipulation of Dismissal using the CM/ECF System, which will notify the following:


          J Kevin West
          PARSONS BEHLE & LATIMER
          800 W. Main St., Ste. 1300
          Boise, ID 83702
          208-562-4900
          Fax: 208-562-4901
          Email: kwest@parsonsbehle.com




                                              /s/ Alyson J. Dykes
                                              Alyson J. Dykes
                                              Counsel for Plaintiff




                                                 2
